Exhibit 99.1 NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements.The unaudited interim consolidated financial statements are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants.These unaudited interim consolidated financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Rick Johnson, CA Chief Executive Officer Chief Financial Officer Date:November 9, 2011 Condensed Consolidated Interim Statements of Financial Position (Canadian Dollars in Thousands - Unaudited) SEPTEMBER 30 DECEMBER 31 JANUARY 1 Note (Note 17) (Note 17) Assets Cash and cash equivalents 5 $ $ $ Restricted cash 5 - - Short-term investments 6 - - Accounts receivable Interest receivable on restricted promissory notes Inventories Prepaids Assets related to discontinued operation 8 - - Current assets Mineral properties Investments 9 Restricted promissory notes Deposits for reclamation costs 10 Non-current assets Total assets $ $ $ Liabilities Accounts payable and accrued liabilities $ $ $ Interest payable on royalty obligations Demand loans 11 Liabilities related to discontinued operation 8 - - Other liabilities Current liabilities Finance leases 11 Debenture 11 Royalty obligations Deferred revenue Asset retirement obligations 10 Non-current liabilities Shareholders' equity Share capital Contributed surplus Accumulated deficit ) ) ) Accumulated other comprehensive income 34 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to condensed consolidated interim financial statements. On behalf of the Board: Ted J. Nieman Ronald J. Hicks, CA Chairman Chairman, Audit Committee Page 2 Condensed Consolidated Interim Statements of Income (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended Nine Months Ended SEPTEMBER 30 SEPTEMBER 30 Note (Note 17) (Note 17) Revenue $ Mine Operating Costs: Production costs Depreciation and depletion Profit from mining operations General and administrative Finance expense Other expense (income) ) ) Loss (gain) on investments - - ) Net profit from continuing operations Profit from discontinued operation 8 - - Net profit $ Net earnings per share Basic and diluted 13 From continuing operations $ Net earnings $ Basic Diluted See accompanying notes to condensed consolidated interim financial statements. Condensed Consolidated Interim Statements of Comprehensive Income (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended SEPTEMBER 30 SEPTEMBER 30 (Note 17) (Note 17) Net profit $ Other comprehensive loss Loss (gain) on available-for-sale securities transferred to profit - - ) Unrealized gain (loss) on available-for-securities 24 ) Other comprehensive income (loss) 24 ) Total comprehensive income $ See accompanying notes to condensed consolidated interim financial statements. Page 3 Condensed Consolidated Interim Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended SEPTEMBER 30 SEPTEMBER 30 Note (Note 17) (Note 17) Share Capital Balance, beginning of period $ Common shares and warrants, issued for cash Other - Balance, end of period $ Contributed Surplus Balance, beginning of period $ Stock-based compensation Other - ) ) ) Balance, end of period $ Accumulated Deficit Balance, beginning of period $ ) $ ) $ ) $ ) Net profit Balance, end of period $ ) $ ) $ ) $ ) Accumulated Other Comprehensive Income (Loss) Balance, beginning of period $ $ ) $ $ 34 Other comprehensive income (loss) 24 ) Balance, end of period (1) $ Total accumulated deficit and accumulated other comprehensive income (loss) $ ) $ ) $ ) $ ) Shareholders' equity, end of period $ (1) Accumulated other comprehensive income (loss) is comprised of unrealized gains (losses) on available-for-sale securities (Note 9). See accompanying notes to condensed consolidated interim financial statements. Page 4 Condensed Consolidated Interim Statements of Cash Flows (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended SEPTEMBER 30 SEPTEMBER 30 Note (Note 17) (Note 17) Cash flows from (used in) operating activities Net profit from continuing operations $ Adjustments for non-cash items: Depreciation and depletion Accretion 47 26 85 Loss (gain) on investments - - ) Stock-based compensation Interest and other ) 51 ) ) Net changes in non-cash operating working capital: Accounts receivable ) ) ) Inventories ) ) Prepaids 26 ) 68 Accounts payable and accrued liabilities Net cash provided by continuing operations Net cash provided by (used in) discontinued operation 8 - ) - Cash flows from investing activities: Mineral properties ) Proceeds on disposition of discontinued operation - - Discontinued operation - ) - ) Restricted promissory notes - - ) ) Restricted cash - ) ) Investments - ) ) Net cash from (used in) investing activities ) ) ) Cash flows from financing activities: Proceeds from issue of common shares and warrants, net of issue costs Debenture redemption - - ) - Royalty obligations - - Demand loan repayments ) Obligations under finance lease: Proceeds - - Repayments ) Net cash from (used in) financing activities ) ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to condensed consolidated interim financial statements. Page 5 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted 1. Corporate Information: Claude Resources Inc. (“Claude” or the “Company”) is a company domiciled in Canada. The address of the Company’s registered office is at 1500, 410 – 22nd Street East, Saskatoon, Saskatchewan, S7K 5T6.Its principal office is located at 200, 224 – 4th Avenue South, Saskatoon, Saskatchewan, S7K 5M5. Claude Resources Inc. is a gold producer whose shares are listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR). The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada. Its main revenue generating asset is the 100 percent owned Seabee Gold Operation, located in northern Saskatchewan. Claude also owns 100 percent of the 10,000 acre Madsen Property in the Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Project in northeastern Saskatchewan. 2. Basis of Preparation: STATEMENT OF COMPLIANCE These condensed consolidated interim financial statements for the three and nine months ended September30, 2011 have been prepared in accordance with International Accounting Standard 34 (“IAS 34”), Interim Financial Reporting.These are the Company’s third International Financial Reporting Standards (“IFRS”) condensed consolidated interim financial statements for part of the period covered by the first annual financial statements prepared under IFRS and IFRS 1, First-time Adoption of International Financial Reporting Standards (“IFRS 1”).These condensed consolidated interim financial statements do not include all of the information required for full annual financial statements.However, they have been prepared in accordance with accounting policies the Company expects to adopt in its December 31, 2011 financial statements.Those accounting policies are based on the IFRS and IFRS Interpretations Committee interpretations that the Company expects to be applicable at that time. The Company’s consolidated financial statements for the year ended December 31, 2010 were previously prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). As these are the Company’s first consolidated financial statements in accordance with IFRS the comparative figures for 2010 were restated and an explanation on how the transition from Canadian GAAP has affected the financial position, financial performance and cash flows of the Company is provided in Note 17.Certain disclosures in addition to the minimum disclosure requirements under IAS 34 were included to either highlight the changes from the Company’s 2010 annual statements under Canadian GAAP or to continue certain practices previously adopted as part on the interim financial statements filed under Canadian GAAP. These condensed consolidated interim financial statements were authorized for issue by the Company’s Board of Directors on November 9, 2011. BASIS OF MEASUREMENT These condensed consolidated interim financial statements have been prepared on the historical cost basis except for derivative financial instruments and available-for-sale financial assets, which are measured at fair value. FUNCTIONAL CURRENCY These consolidated financial statements are presented in Canadian dollars, which is the Company’s functional currency.All financial information presented in Canadian dollars has been rounded to the nearest thousand, except as otherwise noted. USE OF ESTIMATES AND JUDGEMENTS The preparation of the Company’s condensed consolidated interim financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, revenue and expenses at the date of the consolidated financial statements.Actual results may differ from these estimates. Page 6 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Significant judgments, estimates and assumptions are related to the useful lives and recoverability of mineral properties, provisions for decommissioning and reclamation, financial instruments and mineral reserves. Although these estimates are based on Management’s best knowledge of the amount, events or actions, actual results ultimately may differ from those estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Accounting judgments, estimates and assumptions, and their application to accounting policies, that have the most significant effect on the amounts recognized in the consolidated financial statements are described below. Asset Retirement Obligations The Company’s mining and exploration activities are subject to various environmental laws and regulations.The Company estimates environmental obligations based on the current legal requirements and estimates.Provision is made, based on net present values, for decommissioning and land restoration costs as soon as the obligation arises. Ore Reserve and Resource Estimates Ore reserves are estimates of the amount of ore that can be economically extracted from the Company’s mining properties.Estimating the quantities and or grades of the reserves and resources requires the size, shape and depth of the ore bodies to be determined by analyzing geological data such as the logging and assaying of drill samples. This process may require complex and difficult geological judgments and calculations to interpret the data.The estimation of recoverable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements, and production costs along with geological assumptions and judgments made in estimating the size and grade of the ore body. Because the economic assumptions used to estimate the gold mineral reserves and resources change from period to period, and because additional geological data is generated during the course of operations, estimates of the mineral reserves and resources may change from period to period. Changes in the reserve or resource estimates may also impact upon the carrying value of exploration and evaluation assets, mine properties, property, plant and equipment, asset retirement obligations, recognition of deferred tax assets and depreciation and amortization charges. At the end of each financial year, the Company updates its estimate of proved and probable gold mineral reserves and resources.Depreciation of the Company’s mining assets, included within the Mineral properties line item on the Statement of Financial Position, is prospectively adjusted, based on these changes. Exploration and Evaluation Expenditure The application of the Company’s accounting policy for exploration and evaluation expenditure requires judgment in determining whether future economic benefits are likely either from future exploitation or sale or where activities have not reached a stage which permits a reasonable assessment of the existence of reserves.The determination of a mineral resource is itself an estimation process that requires varying degrees of uncertainty depending on sub-classification and these estimates directly impact the point of deferral of exploration and evaluation expenditure.The capitalization policy requires management to make certain estimates and assumptions about future events or circumstances, in particular whether an economically viable extraction operation can be established.Estimates and assumptions made may change if new information becomes available.If, after an expenditure is capitalized, information becomes available suggesting that the recovery of this expenditure is unlikely, the amount capitalized is written off in the statement of comprehensive income in the period when the new information becomes available. Impairment The Company assesses at the end of each reporting period to determine whether any indication of impairment exists.Where an indicator of impairment exists, an estimate of the recoverable amount is made.Determining the recoverable amount requires the use of estimates and assumptions such as long-term commodity prices, discount rates, future capital requirements, exploration potential and operating performance. Changes in circumstances may affect these estimates and the recoverable amount. Fair value for mineral assets is generally determined as the present value of estimated future cash flows arising from the continued use of the assets, which includes estimates such as the cost of future expansion plans and eventual disposal, using assumptions that an independent market participant may take into account.Cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. Page 7 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted On transition to IFRS (see Note 17), Management has determined that the carrying amount for the Seabee Gold Mine was higher than the recoverable amount and recognized a $13.1 million impairment charge. The fair value of those assets that are not mineral assets is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction between knowledgeable and willing parties. Production Start Date The Company assesses the stage of each mine under construction to determine when a mine moves into commercial production.The criteria used to assess the start date are determined based on the unique nature of each mine construction project, such as the complexity of the geology and its location.The Company considers various relevant criteria to assess when the mine is substantially complete, ready for its intended use and is reclassified from “Mines under construction” to “Producing mines” and “Property, plant and equipment”.Some of the criteria will include, but are not limited, to the following: · Completion of a reasonable period of testing of the mine plant and equipment; · Ability to produce precious metal in saleable form; · Ability to sustain certain levels of ongoing production of precious metals; and · Production attaining a reasonable percentage of Mine Plan for a specified period of time. When a mine enters the production stage, the capitalization of certain construction costs ceases and costs are either regarded as inventory or expense, except for costs capitalized.Depreciation and depletion commences at this time. Effective Interest Rate Method The Company utilizes the effective interest rate method when accounting for certain of its financial instruments.The effective interest rate method is a method of calculating the amortized cost of a financial asset or a financial liability (or group of financial assets or financial liabilities) and of allocating the interest income or interest expense over the relevant period. The effective interest rate is the rate that discounts estimated future cash payments or receipts through the expected life of the financial instrument or, when appropriate, a shorter period to the net carrying amount of the financial asset or financial liability. When calculating the effective interest rate, the Company estimates cash flows considering all contractual terms of the financial instrument. Taxation Estimation of deferred taxes includes judgments based on the expected performance. Various factors are considered to assess taxes, including past operating results, operational plan, expiration of tax losses and tax pools carried forward and tax planning strategies. 3. Significant Accounting Policies: This summary of significant accounting policies is a description of the accounting methods and practices that have been used in the preparation of these condensed consolidated interim financial statements.The accounting policies set out below have been applied consistently to all periods presented in these condensed consolidated interim financial statements and in preparing the opening IFRS statement of financial position at January 1, 2010 for the purposes of the transition to IFRS, unless otherwise indicated. The Accounting policies have been applied consistently by the Company and its wholly owned subsidiaries. CONSOLIDATION PRINCIPLES The condensed consolidated interim financial statements include the accounts of the Company and its wholly owned subsidiaries.These condensed consolidated interim financial statements include the Company’s proportionate share of joint ventures.Intercompany transactions have been eliminated on consolidation.The financial statements of the subsidiaries are prepared using consistent accounting policies and reporting dates of the Company. Page 8 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted INTERESTS IN JOINT VENTURES A joint venture can take the form of a jointly controlled entity, jointly controlled operation or jointly controlled asset. All joint ventures involve a contractual arrangement that establishes joint control. Reimbursement of the joint venture operator’s costs When Claude, acting as an operator, receives reimbursement of direct costs charged to the joint venture, such charges represent reimbursement of costs that the operator incurred as an agent for the joint venture and therefore have no effect on the statement of comprehensive income. Jointly controlled assets A jointly controlled asset involves joint control and offers joint ownership by the Company and other venturers of assets contributed to or acquired for the purpose of the joint venture, without the formation of a corporation, partnership or other entity. Where the Company’s activities are conducted through jointly controlled assets, the Company recognizes its share of the jointly controlled assets and liabilities it has incurred and related revenue and operating costs in the financial statements. FOREIGN CURRENCY TRANSLATION Transactions denominated in foreign currencies are translated to Canadian dollars at the rate of exchange prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to Canadian dollars at the rate of exchange in effect at the date of the Statement of Financial Position. Exchange gains and losses on these transactions are included in profit (loss). FINANCIAL INSTRUMENTS Non-derivative Financial Assets The Company initially recognizes loans and receivables and deposits on the date they originate. All other financial assets (including assets designated at fair value through profit or loss) are recognized initially on the trade date at which the Company becomes a party to the contractual provisions of the instrument. The Company derecognizes a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows on the financial asset in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred. Any interest in transferred financial assets that is created or retained by the Company is recognized as a separate asset or liability. Financial assets and liabilities are offset and a net asset amount is presented in the statement of financial position when, and only when, the Company has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. The Company’s non-derivative financial assets include: held-to-maturity financial assets; loans and receivables; and available-for-sale financial assets. Held-to-maturity financial assets If the Company has the positive intent and ability to hold debt securities to maturity, then such financial assets are classified as held-to-maturity. Held-to-maturity financial assets are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition held-to-maturity financial assets are measured at amortized cost using the effective interest method, less any impairment losses. Any sale or reclassification of a more than insignificant amount of held-to-maturity investments not close to their maturity would result in the reclassification of all held-to-maturity investments as available-for-sale, and prevent the Company from classifying investment securities as held-to-maturity for the current and the following two financial years. The Company’s held-to-maturity financials assets are reclamation deposits. Page 9 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. The Company’s loans and receivables are comprised of: cash and cash equivalents; trade and other receivables; interest receivable on restricted promissory notes; and restricted promissory notes. Cash and cash equivalents comprise cash balances and deposits with original maturities of three months or less.Bank overdrafts, if utilized, are repayable on demand, form an integral part of the Company’s cash management and are included as a component of cash and cash equivalents for the purpose of the statement of cash flows. Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial assets that are designated as available-for-sale and that are not classified in any of the previous categories. The Company’s investments in short-term investments and in equity securities are classified as available-for-sale financial assets. Subsequent to initial recognition, these assets are measured at fair value and changes therein, other than impairment losses, are recognized in other comprehensive income and presented within equity.When an investment is derecognized either through sale or impairment that is other than temporary, the cumulative gain or loss in other comprehensive income is transferred to profit or loss. Non-derivative Financial Liabilities The Company initially recognizes debt securities issued and subordinated liabilities on the date that they originate. All other financial liabilities (including liabilities designated at fair value through profit or loss) are recognized initially on the trade date at which the Company becomes a party to the contractual provisions of the instrument. The Company derecognizes a financial liability when its contractual obligations are discharged, cancelled or expire. Financial assets and liabilities are offset and the net amount presented in the statement of financial position when, and only when, the Company has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. The Company has the following non-derivative financial liabilities: loans and borrowings; bank overdrafts in the form of a line of credit; trade and other payables; interest payable on royalty obligations; the Company’s debenture;and royalty obligations. Such financial liabilities are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are measured at amortized cost using the effective interest method. Share Capital Common shares Common shares are classified as equity. Incremental costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. Flow-through shares From time to time, the Company may finance a portion of its exploration activities through the issue of flow-through shares. The premium paid for flow through shares in excess of the market value of the shares without the flow-through features at the time of issue is credited to other liabilities and included in income at the time the qualifying expenditures are made. Page 10 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Compound Financial Instruments The Company’s debenture is a compound financial instrument, as it contains components that are both debt and equity.The debt and equity components are presented separately on the Company’s Statement of Financial Position.Transaction costs incurred with the completion of this debenture have been netted against proceeds received.The liability portion of the debenture has been designated as an other financial liability and was initially recognized at fair value.The equity component was recognized as the difference between the fair value of the debenture as a whole and the fair value of the liability component.Subsequent to initial recognition, the liability component is measured at amortized cost using the effective interest method.The equity component is not remeasured subsequent to initial recognition. Derivative and Other Financial Instruments Derivative financial instruments, which include foreign exchange and gold derivative contracts, are not designated as hedges.These instruments are recorded using the mark-to-market method of accounting whereby instruments are recorded in the consolidated Statement of Financial Position as either an asset or liability with changes in fair value recognized in profit or loss. INVENTORIES Inventories are comprised of broken ore, gold in-circuit and consumable materials and supplies.Broken ore represents matter that, at the time of extraction, the Company expects to process into a saleable form and sell at a profit.Ore is recorded as an asset that is classified within inventory as material is extracted from underground mines.Gold ore contained in stockpiles is measured by estimating the number of tonnes added and removed from the stockpile, and the associated estimate of gold contained therein (based on assay data) and applying estimated metallurgical recovery rates (based on the expected processing method).Stockpiled ore tonnages are verified by periodic surveys.Costs are allocated to ore stockpiles based on quantities of material stockpiled using current mining costs incurred up to the point of stockpiling the ore and including allocations of waste mining costs, overheads, depreciation, depletion and amortization relating to mining operations.As ore is processed, costs are removed based on recoverable quantities of gold and each stockpile’s average cost per unit. Ore is accumulated in stockpiles which are subsequently processed into gold bullion in a saleable form under a mine plan that takes into consideration optimal scheduling of production of the Company’s reserves, present plant capacity and the market price of gold.Gold contained in the milling circuit represents gold that the Company counts as production but is not yet in a saleable form.Gold inventory, which includes gold bullion, gold contained in the milling circuit and in stockpiled ore on surface, is valued at the lower of cost and net realizable value. Costs include labour, equipment costs and operating overhead. Material and supplies inventory is valued at the lower of cost and net realizable value.Any provision for obsolescence is determined by reference to specific stock items identified as obsolete. MINERAL PROPERTIES The Company holds various positions in mining interests, including exploration rights, mineral claims, mining leases, unpatented mining leases and options to acquire mining claims or leases. All of these positions are classified as mineral properties for financial statement purposes. Recognition and Measurement All costs related to the acquisition, exploration and development of mineral properties and the development of milling assets are capitalized on a property by property basis.Costs include expenditure that is directly attributable to the acquisition of the asset. Development costs on producing properties include only expenditures incurred to develop reserves or for delineation of existing reserves. Interest on debt directly related to the acquisition and development of mineral properties is capitalized until commencement of commercial production. Expenditures for maintenance and repairs are charged to operating expenses as incurred. The cost of self-constructed assets includes the cost of materials and direct labour, any other costs directly attributable to bringing the assets to a working condition for their intended use, the costs of dismantling and removing the items and restoring the site on which they are located, and borrowing costs on qualifying assets.Items of property, plant and equipment are measured at cost less accumulated depreciation and accumulated impairment losses. The decision to develop a mine property within a project area is based on an assessment of the commercial viability of the property and the availability of financing. Once the decision to proceed to development is made, development and other expenditures relating to the project area are deferred and disclosed as part of mineral properties with the intention that these will be depreciated by charges against earnings from future mining operations. No depreciation is charged against the property until commercial production commences. After a mine property has been brought into commercial production, costs of additional work on that property are expensed as incurred. Page 11 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted When material components of property, plant and equipment have different useful lives, they are accounted for as separate items (major components) of property, plant and equipment and depreciated separately. Gains and losses on disposal of an item of property, plant and equipment are determined by comparing the proceeds from disposal with the carrying amount of property, plant and equipment, and are recognized within other income in profit or loss. Subsequent Costs The cost of replacing a part of an item of property, plant and equipment is added to the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Company, and its cost can be measured reliably. The carrying amount of the replaced part is removed. The costs of the day-to-day servicing of property, plant and equipment are recognized in profit or loss as incurred. Depreciation and Depletion Depreciation is calculated over the depreciable amount, which is the cost of an asset, less its residual value using either the straight-line method or the units of production method.Depletion is calculated over the net book value of the asset using the units of production method.Land is shown at cost and not depreciated or depleted. Upon commencement of commercial production, the cost of mine development, mine buildings, plant and equipment directly used in production are amortized against future income using the unit of production method over estimated recoverable ore reserves. Estimated recoverable ore reserves include proven and probable mineral reserves. Costs which are not considered economically recoverable through mining operations or through sale of reserves, or are related to properties which are allowed to lapse, are expensed. Mobile equipment and other general assets not directly related to production are depreciated using the straight-line method over the estimated with useful lives of 2 to 10 years. Depreciation methods, useful lives and residual values are reviewed at each financial year end and adjusted if appropriate. EXPLORATION AND EVALUATION EXPENDITURES Exploration and evaluation expenditures are those expenditures incurred by the Company in connection with the exploration for and evaluation of mineral resources before the technical feasibility and commercial viability of extracting a mineral resource are demonstrable. Exploration and evaluation expenditures are capitalized when it is expected that they will be recouped by future mining, and when the exploration and evaluation activities have not reached a stage that permits a reasonable assessment of the existence of commercially recoverable gold reserves. When the technical feasibility and commercial viability of extracting a gold resource are demonstrable, capitalized exploration and evaluation assets are tested for impairment and then reclassified to mining assets. LEASED ASSETS Leases in terms of which the Company assumes substantially all the risks and rewards of ownership are classified as finance leases. Upon initial recognition the leased asset is measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments. Subsequent to initial recognition, the asset is accounted for in accordance with the accounting policy applicable to that asset.Other leases are operating leases and the leased assets are not recognized in the Company’s statement of financial position. ASSET RETIREMENT OBLIGATIONS The mining, extraction and processing activities of the Company normally give rise to obligations for site closure or environmental restoration. Closure and restoration can include property decommissioning and dismantling, removal or treatment of waste materials, as well as site and land restoration. The Company provides for the closure, reclamation and decommissioning of its operating and development sites based on the estimated future costs using information available at the reporting date. Costs included in the provision comprise all closure and restoration activity expected to occur gradually over the life of the operation and at the time of closure. Routine operating costs that may impact the ultimate closure and restoration activities, such as waste material handling conducted as a normal part of a mining or production process, are not included in the provision. Page 12 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted The amount of the provision recognized is estimated based on the risk adjusted costs required to settle present obligation, discounted using a pre-tax risk-free discount rate consistent with the expected cash flows. When the liability is initially recorded, a corresponding asset is recognized. At each reporting date the restoration and rehabilitation provisions are remeasured in line with changes in discount rates and timing or amounts of the costs to be incurred. Changes in the liability relating to mine rehabilitation and restoration obligations are added to or deducted from the related asset, other than the unwinding of the discount which is recognized as a finance cost in the Statements of Earnings and Comprehensive Income. Changes to capitalized cost result in an adjustment to future depreciation charges. IMPAIRMENT Financial Assets A financial asset not carried at fair value through profit or loss is assessed at each reporting date to determine whether there is objective evidence that it is impaired. A financial asset is impaired if objective evidence indicates that a loss event has occurred after the initial recognition of the asset and that the loss event will have a negative effect on the estimated future cash flows of that asset. Objective evidence that financial assets (including equity securities) are impaired can include default or delinquency by a debtor, restructuring of an amount due to the Company on terms that the Company would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, or the disappearance of an active market for a security. In addition, for an investment in an equity security, a significant or prolonged decline in its fair value below its cost is objective evidence of impairment. The Company considers evidence of impairment for receivables and held-to-maturity investment securities at both a specific asset and collective level. All individually significant receivables and held-to-maturity investment securities are assessed for specific impairment. All individually significant receivables and held-to-maturity investment securities found not to be specifically impaired are then collectively assessed for any impairment that has been incurred but not yet identified. Receivables and held-to-maturity investment securities that are not individually significant are collectively assessed for impairment by grouping together receivables and held-to-maturity investment securities with similar risk characteristics. In assessing collective impairment the Company uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management’s judgment as to whether current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historical trends. An impairment loss in respect of a financial asset measured at amortized cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognized in profit or loss and reflected in an allowance account against receivables. Interest on the impaired asset continues to be recognized through the unwinding of the discount. When a subsequent event causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. Impairment losses on available-for-sale investment securities are recognized by transferring the cumulative loss that has been recognized in other comprehensive income, and presented in unrealized gains/losses on available-for-sale financial assets in equity, to profit or loss. The cumulative loss that is removed from other comprehensive income and recognized in profit or loss is the difference between the acquisition cost, net of any principal repayment and amortization, and the current fair value, less any impairment loss previously recognized in profit or loss. If, in a subsequent period, the fair value of an impaired available-for-sale debt security increases and the increase can be related objectively to an event occurring after the impairment loss was recognized in profit or loss, then the impairment loss is reversed, with the amount of the reversal recognized in profit or loss. However, any subsequent recovery in the fair value of an impaired available-for-sale equity security is recognized in other comprehensive income. Page 13 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Non-Financial Assets The carrying amounts of the Company’s non-financial assets, other than inventories and deferred tax assets, are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. The recoverable amount of an asset or cash-generating unit (“CGU”) is the greater of its value in use and its fair value less costs to sell. Fair value is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction between knowledgeable and willing parties. Fair value for mineral assets is generally determined as the present value of the estimated future cash flows expected to arise from the continued use of the asset, including any expansion prospects, and its eventual disposal, using assumptions that an independent market participant may take into account. These cash flows are discounted by an appropriate discount rate to arrive at a net present value of the asset. Value in use is determined as the present value of the estimated future cash flows expected to arise from the continued use of the asset in its present form and its eventual disposal. Value in use is determined by applying assumptions specific to the Company’s continued use and cannot take into account future development. These assumptions are different than those used in calculating fair value and consequently the value in use calculation is likely to give a different result (usually lower) than a fair value calculation. The estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets. An impairment loss is recognized if the carrying amount of an asset or its CGU exceeds its recoverable amount.Impairment losses are recognized in earnings. Impairment losses recognized in respect of CGUs are allocated first to reduce the carrying amount of goodwill, if any, allocated to the units, and then to reduce the carrying amounts of the other assets in the unit (group of units) on a pro rata basis. Impairment losses recognized in prior periods are assessed at each reporting date whenever events or changes in circumstances indicate that the impairment may have reversed. If the impairment has reversed, the carrying amount of the asset is increased to its recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. A reversal of an impairment loss is recognized immediately in earnings. NON-CURRENT ASSETS HELD FOR SALE AND DISCONTINUED OPERATION Non-current assets that are expected to be recovered primarily through sale rather than through continuing use, are classified as held for sale. Immediately before classification as held for sale, the assets are re-measured in accordance with the Company’s accounting policies. Thereafter, generally, the assets are measured at the lower of their carrying amount and fair value less cost to sell. A discontinued operation is a component of the Company’s business that represents a separate major line of business that has been disposed of or is held for sale.Classification as a discontinued operation occurs upon disposal or when the operation meets the criteria to be classified as held for sale.When an operation is classified as a discontinued operation, the comparative statement of comprehensive income is re-presented as if the operation had been discontinued from the start of the comparative period. PROVISIONS A provision is recognized if, as a result of a past event, the Company has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The unwinding of the discount is recognized as finance cost. Page 14 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted REVENUE RECOGNITION Revenue from the sale of precious metals is recognized when the significant risks and rewards of ownership have passed.This is when persuasive evidence of an arrangement exists, title and insurance risk passes to the buyer, collection is reasonably assured and the price is reasonably determinable. LEASE PAYMENTS Payments made under operating leases are recognized in profit or loss on a straight-line basis over the term of the lease. Lease incentives received are recognized as an integral part of the total lease expense, over the term of the lease. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability. The finance expense is allocated to each period during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Determining whether an arrangement contains a lease At inception of an arrangement, the Company determines whether such an arrangement is or contains a lease. A specific asset is the subject of a lease if fulfillment of the arrangement is dependent on the use of that specified asset. An arrangement conveys the right to use the asset if the arrangement conveys to the Company the right to control the use of the underlying asset.The Company separates payments and other consideration required by such an arrangement into those for the lease and those for other elements on the basis of their relative fair values. INCOME TAXES Income tax expense is comprised of current and deferred taxes. Current tax and deferred tax are recognized in profit or loss except to the extent that it relates to a business combination, or items recognized directly in equity or in other comprehensive income. Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantially enacted at the reporting date, and any adjustments to tax payable in respect of previous years. Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realized simultaneously. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. EARNINGS PER SHARE The Company presents basic and diluted earnings per share data for its common shares.Basic per share amounts are calculated using the weighted average number of shares outstanding during the period. Diluted per share amounts are calculated based on the treasury-stock method, which assumes that any proceeds obtained on exercise of options and warrants would be used by the Company to repurchase common shares at the average market price during the period. The weighted average number of shares outstanding is then adjusted by the net change. SHARE-BASED PAYMENTS The Company has two stock-based compensation plans which are described further in Note 12(c) and 12(d). Page 15 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Stock Option Plan The Company accounts for all stock option awards using the fair-value method of accounting. Under this method, the Company recognizes a compensation expense over the vesting period of the stock options granted based on their fair value, which is determined using the Black-Scholes option pricing model. The fair value of the option is expensed over the vesting period with a corresponding amount recorded as contributed surplus.Consideration received on the exercise of stock options is recorded as share capital and the related contributed surplus is transferred to share capital. Employee Share Purchase Plan Under the Employee Share Purchase Plan (“ESPP”), compensation expense is recognized as the fair value of the Company's contribution to the plan. Consideration received from the ESPP is recorded as share capital and contributed surplus is transferred to share capital upon the issuance of shares. Shares issued pursuant to the ESPP are valued using the Black-Scholes option pricing model. 4. Accounting Standards: Future Changes in Accounting Policies Financial Instruments IFRS 9, Financial Instruments (“IFRS 9”), was issued by the International Accounting Standards Board (“IASB”) on November 12, 2009 and will replace IAS 39, Financial Instruments: Recognition and Measurement (“IAS 39”). IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39. IFRS 9 is effective for annual periods beginning on or after January 1, 2013. The Company is currently evaluating the impact of IFRS 9 on its financial statements. Consolidated Financial Statements In May 2011, the IASB issued IFRS 10, Consolidated Financial Statements. This new standard defines the principle of control and establishes control as the basis for determining which entities are consolidated in consolidated financial statements.The principle of control is based on three criteria: power over the investee; exposure to variable returns from involvement in the investee; and the ability of the investor to use its power to affect the amount of its returns.The standard requires control of an investee to be reassessed when the facts and circumstances indicate that there have been changes to one or more of the criteria for determining control.This new standard supersedes the requirements relating to consolidated financial statements in IAS 27, Consolidated and Separate Financial Statements (as amended in 2009) and SIC-12, Consolidation – Special Purpose Entities.IFRS 10 is effective for the Company beginning on January 1, 2013, with early adoption permitted. The Company does not expect the adoption of this standard to have a material impact on its financial statements. Joint Arrangements IFRS 11, Joint Arrangements, was issued by the IASB in May 2011 and is effective for annual periods beginning on or after January 1, 2013 with early adoption permitted.Under IFRS 11, joint arrangements are classified as either joint operations or joint ventures. Parties to a joint operation retain the rights and obligations to individual assets and liabilities of the operation, while parties to a joint venture have rights to the net assets of the venture. Any arrangement which is not structured through a separate entity or is structured through a separate entity but such separation is ineffective such that the parties to the arrangement have rights to the assets and obligations for the liabilities will be classified as a joint operation. Joint operations shall be accounted for in a manner consistent with jointly controlled assets and operations whereby the Company’s contractual share of the arrangement’s assets, liabilities, revenues and expenses are included in the consolidated financial statements. Any arrangement structured through a separate vehicle that does effectively result in separation between the Company and the arrangement shall be classified as a joint venture and accounted for using the equity method of accounting. Under the existing IFRS standard, the Company has the option to account for any interests it has in joint ventures using proportionate consolidation or equity accounting. The extent of the impact of adoption of IFRS 11 has not yet been determined by the Company. Page 16 Claude Resources Inc. Notes to the Condensed Consolidated Interim Financial Statements For the Three and Nine Months ended September 30, 2011 and 2010 Expressed in Thousands of Canadian Dollars, except as otherwise noted Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12, Disclosure of Interests in Other Entities. This new standard requires enhanced disclosures about an entity’s interest in subsidiaries, joint arrangements, associates and unconsolidated structured entities.IFRS 12 contains new disclosure requirements for interests the Company has in subsidiaries, joint arrangements, associates and unconsolidated structured entities.Required disclosures aim to provide readers of the financial statements with information to evaluate the nature of and risks associated with the Company’s interests in other entities and the effects of those interests on the Company’s financial statements.IFRS 12 is effective for the Company beginning on January 1, 2013.It is expected that IFRS 12 will increase the current level of disclosure related to the Company’s interests in other entities upon adoption. Fair Value Measurement In May 2011, the IASB published IFRS 13, Fair Value Measurement, which is effective prospectively for annual periods beginning on or after January 1, 2013. IFRS 13 replaces fair value measurement guidance contained in individual IFRSs, providing a single source of fair value measurement guidance. The standard provides a framework for measuring fair value and establishes new disclosure requirements to enable readers to assess the methods and inputs used to develop fair value measurements and for recurring valuations that are subject to measurement uncertainty, the effect of those measurements on the financial statements. The Company intends to adopt IFRS 13 prospectively in its financial statements for the annual period beginning on January 1, 2013. The extent of the impact of adoption of IFRS 13 has not yet been determined. Presentation of Financial Statements In June 2011, the International Accounting Standards Board (“IASB”) issued IAS 1, Presentation of Items of OCI: Amendments to IAS 1 Presentation of Financial Statements. The amendments stipulate the presentation of net earnings and OCI and also require the Company to group items within OCI based on whether the items may be subsequently reclassified to profit or loss. Amendments to IAS 1 are effective for the Company beginning on January 1, 2012 with retrospective application and early adoption permitted. The Company does not expect the adoption of the amendments to this standard to have a material impact on its financial statements. Investments in Associates and Joint Ventures In May 2011, the IASB issued amendments to IAS 28, Investments in Associates and Joint Ventures, which are effective for annual periods beginning on or after January 1, 2013 with early adoption permitted. Amendments to IAS 28 provide additional guidance applicable to accounting for interests in joint ventures or associates when a portion of an interest is classified as held for sale or when the Company ceases to have joint control or significant influence over an associate or joint venture. When joint control or significant influence over an associate or joint venture ceases, the Company will no longer be required to re-measure the investment at that date.
